1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                              )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S REQUEST
13          v.                                            FOR DECLARATORY RELIEF
                                                      )
14                                                    )   (ECF No. 110)
     KING CLARK, et al.,
                                                      )
15                                                    )
                    Defendants.                       )
16                                                    )

17          Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s request for declaratory relief. It appears that Plaintiff

20   seeks declaratory judgment pursuant to pursuant to Federal Rule of Civil Procedure 57, which

21   “governs the procedures for obtaining a declaratory judgment under 28 U.S.C. § 2201.” Fed. R. Civ. P.

22   57. Section 2201 provides for the “creation of a remedy” in actions for declaratory judgment

23   involving cases “of actual controversy” within the court’s jurisdiction. 28 U.S.C. § 2201(a). That

24   provision instructs that, “upon the filing of an appropriate pleading, [the court] may declare the rights

25   and other legal relations of any interested party seeking such declaration, whether or not further relief

26   is or could be sought. Any such declaration shall have the force and effect of a final judgment or
27   decree and shall be reviewable as such.” Id. Rule 57 provides that “[t]he existence of another

28

                                                          1
1    adequate remedy does not preclude a declaratory judgment that is otherwise appropriate. The court

2    may order a speedy hearing of a declaratory-judgment action.” Fed. R. Civ. P. 57.

3             Declaratory relief is discretionary in nature. Government Employees Ins. Co. v. Dizol, 133

4    F.3d 1220, 1223 (9th Cir.1998) (en banc) (citation omitted) (“The Act gave the federal courts

5    competence to make a declaration of rights; it did not impose a duty to do so.”). Rule 57 of the

6    Federal Rules of Civil Procedure provides in relevant part that “[the existence of another adequate

7    remedy does not preclude a judgment for declaratory relief in cases where it is appropriate.” (Italics

8    added). In exercising its discretion to decide whether to grant declaratory relief, the court must

9    consider, among other factors, whether a declaratory judgment will serve a useful purpose. See Wilton

10   v. Seven Falls Co., 515 U.S. 277, 288 (1995).

11            In this instance, Plaintiff contends that declaratory judgment is warranted because he has been

12   falsely labeled as being convicted of rape. However, Plaintiff's request for a declaratory ruling or

13   judgment is clearly premature as a motion for summary judgment for failure to exhaust the

14   administrative remedies is pending. Further, to the extent Plaintiff seeks a dispositive rulings on either

15   the facts or the law on issues purportedly raised by declaratory-relief-related issues, those issues have

16   not yet been properly brought before the court or resolved by admission of the Defendants, stipulation

17   of the parties, or a duly noticed motion filed in accordance with the yet to be issued scheduling order.

18   There is simply no basis to grant Plaintiff’s Rule 57 motion for declaratory judgment. Accordingly,

19   Plaintiff’s motion is denied.

20
21   IT IS SO ORDERED.

22   Dated:     June 29, 2021
23                                                      UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28

                                                         2
